DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                      CALVIN WEATHERSPOON,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                             No. 4D12-2775

                            [August 19, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;     Karen     Miller,    Judge;     L.T.    Case     No.
2008CF017526BXXXMB.

   Ira Karmelin, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Joseph A.
Tringali, Assistant Attorney General, West Palm Beach, for appellee.

           ON MOTION REQUESTING CERTIFICATION OF QUESTION OF
                       GREAT PUBLIC IMPORTANCE

PER CURIAM.

  We grant the appellant’s motion to certify a question of great public
importance and certify the following question to the supreme court:

      IN LIGHT OF THE LEGISLATURE’S CREATION OF SECTION
      782.051, WHICH CREATED A CRIME CALLED “ATTEMPTED
      FELONY MURDER,” THAT WAS PREVIOUSLY DECLARED BY
      STATE V. GRAY, 654 SO. 2D 552 (FLA. 1995), TO BE A NON-
      EXISTENT CRIME UNDER SECTION 782.04(1)(A), DOES THE
      STATE NEED TO SPECIFICALLY ALLEGE THE ELEMENTS
      OF AND CITE TO SECTION 782.051 OR DOES AN
      ALLEGATION OF ATTEMPTED PREMEDITATED MURDER
      AUTOMATICALLY INCLUDE ATTEMPTED FELONY MURDER,
      JUST AS AN INDICTMENT FOR PREMEDITATED MURDER
      AUTOMATICALLY INCLUDES FELONY MURDER?
We deem it a question of great public importance because the issue affects
all attempted felony murder prosecutions and how the state charges a
defendant for attempted felony murder after the enactment of section
782.051, Florida Statutes.

CIKLIN, C.J., WARNER and GERBER, JJ., concur.

                           *        *        *




                                    2